{¶ 20} I would vacate Marbury's conviction because there was no evidence to tie him to the arson. By all accounts, Marbury left the scene some 15-20 minutes before the smoke alarms went off — not the "several minutes" stated by the majority. This contradicted the fire investigator's conclusion that the fire spread rapidly. The state offered no physical evidence to tie Marbury to the crime. While it made much of Marbury's possession of a charred Bible and lighter, its own expert could not state how the fire started, instead opining that the fire had been started intentionally, perhaps with a cigarette lighter. Marbury made no statements incriminating himself in the offense and, in fact, told someone on the scene that another person had been in the room when he left the premises. To be sure, he showed an indifference to the destruction of his room, but he had been feuding with his landlady and was, as one witness said, obviously "high."
 {¶ 21} Even the state seemed to recognize its total lack of evidence. In closing argument it was reduced to arguing that Marbury's guilt could be predicated on motive and opportunity. The prosecutor stated, "[b]ut he is the only logical person in this particular set of circumstances that intentionally set this fire, and we know that somebody did." This is the equivalent of saying that Marbury was guilty because the state had to blame the fire on someone and he was the only suspect it had. That is not sufficient evidence to sustain a conviction.